Third District Court of Appeal
                                State of Florida

                         Opinion filed December 20, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D17-1373
                           Lower Tribunal No. 16-544B
                              ________________


                                T.M., a juvenile,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Maria de Jesus
Santovenia, Judge.

      Carlos J. Martinez, Public Defender, and Shannon Hemmendinger, Assistant
Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Sandra Lipman, Assistant Attorney
General, for appellee.


Before EMAS, LOGUE and SCALES, JJ.

      PER CURIAM.

      T.M. was placed on probation for the delinquent act of petit theft.

Thereafter, a petition was filed, alleging T.M. committed several violations of her
probation. A probation violation hearing was held and, following the hearing, the

trial court orally pronounced T.M. to have violated her probation, and imposed a

new term of probation with conditions. The only issue raised in this appeal is that

the trial court failed to enter a written order setting forth what conditions of

probation were violated by T.M.

      As the State concedes in its answer brief, the law is well-settled: if the trial

court revokes a juvenile’s probation, the court is required to render a written order

setting forth the conditions of probation that were violated. If no such written

order was rendered, it is appropriate to remand the case to the trial court for entry

of an appropriate order. See A.T.J.F. v. State, 78 So. 3d 57, 57 (Fla. 4th DCA

2012) (concluding that “the record contains only disposition orders, so we remand

to the trial court for entry of a written order of revocation of probation specifying

the conditions appellant was found to have violated”); M.A.L. v. State, 110 So. 3d
493 (Fla. 4th DCA 2013). See also Burst v. State, 836 So. 2d 1107 (Fla. 3d DCA

2003); Robinson v. State, 74 So. 3d 570 (Fla. 4th DCA 2011).

      The State contends this appeal is moot because the trial court did in fact

enter a written order following T.M.’s probation violation hearing. However, the

written order referred to by the State merely imposes a new term of probation and

new (or renewed) conditions; it fails to set forth what conditions of the original

probation were violated by T.M.



                                          2
      We therefore affirm but remand to the trial court for the sole purpose of

rendering a written order specifying the conditions of probation it found were

violated by T.M.




                                      3